[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The motion to strike is denied. Since tortious injury to the relationship between spouses is actionable under Hopson v. St.Mary's Hospital, 176 Conn. 485 (1979), to refuse to acknowledge that tortious injury to the relationship between parent and minor child — a biological relationship arising not only from common law but from nature and giving rise to fundamental rights under the Due Process Clause of the Fourteenth Amendment, the Equal Protection Clause of the Fourteenth Amendment, and the Ninth Amendment to the Constitution of the United States; In re JuvenileAppeal (83-CD), 189 Conn. 276, 284 (1983) — also is actionable would perpetuate a legal anomaly. Indeed, many of the same factors discussed in Hopson which support the recognition of a cause of action for loss of spousal consortium militate even more strongly in the context of the parent-child relationship. A more comprehensive memorandum of decision will follow in due course. CT Page 11788
BY THE COURT
Bruce L. Levin Judge of the Superior Court